PER CURIAM.
Pursuant to a petition from the Committee to Implement the 1985 Traffic Court Procedure Changes and the Traffic Court Review Committee, the Florida Rules of Practice and Procedure for Traffic Rules are amended in the manner as appended to this opinion. This action shall be effective October 1, 1985.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.
II. GENERAL PROVISIONS
Rule 6.100 Traffic Violations Bureau
(a) A traffic violations bureau shall be established in each county court by administrative order of the chief judge of the circuit in which the county court is located. The function of the bureau shall be to accept appearances, waivers of non-criminal hearings, admissionsi and payment of civil penalties for traffic infractions not requiring a mandatory hearing, and nolo contendere pleas pursuant to the authority of section 318.14(9) and (10), Florida Statutes. Where any person’s sentence for a criminal traffic offense or penalty for a traffic infraction requiring a mandatory hearing or a traffic infraction where the person elects to appear before an official includes the payment of a fine or civil penalty, payment may be made before the bureau. The bureau may also accept appearances, waivers of hearings, admissions and payment of civil penalties as provided in section 318.18, Florida Statutes, in traffic infraction cases where the driver originally elected, but was not required, to appear before an official prior to the date of the hearing. The bureau shall act under the direction and control of the court.



Rule 6.110 Driver Improvement, Student Traffic Safety Council and DWI Counter Attack Schools
(a) In relation to traffic law violators fe those areas where-traffie-law-violators are ordered or are allowed to elect to attend a driver improvement school or student traffic safety council school, or are sentenced to a DWI Counter Attack School, the chief judge of the circuit shall issue an administrative order designating the schools to which attendance is required. No DWI Counter Attack School shall be approved by the chief judges until approval is first granted by the DWI Schools Coordinator or the Traffic Court Review Committee.



III. CRIMINAL OFFENSES
Rule 6.291 Withheld Adjudication; Misdemeanors; Costs and Assessments
(a) When a defendant elects to exercise the option of receiving a withheld adjudica*543tion under the provisions of section 318.-14(10), Florida Statutes, law enforcement education assessments under section 943.-25(4) and (8), Florida Statutes, and victims of crimes compensation costs and surcharges pursuant to sections 960.20 and 960.25, Florida Statutes, shall be assessed, in addition to the court costs assessed by section 318.14(10). However, costs pursuant to the authority of section 27.453, Florida Statutes, for the Local Government Criminal Justice Trust Fund, shall not be assessed.
(b) In addition to any other allowable costs, additional court costs of up to five dollars may, if authorized by administrative order of the chief judge of the circuit, be assessed.
Rule 6.292 Enlargement of Time
When an alleged offender elects to exercise the option of receiving a withheld adjudication pursuant to the provisions of section 318.14(10), Florida Statutes, the clerk may allow the offender such additional time as may be reasonably necessary to fulfill the statutory requirements.
Rule 6.293 Conviction of Selected Misdemeanors
Elections under section 318.14(10), Florida Statutes, where adjudication is withheld, shall not constitute convictions as that term is used in Chapter 322, Florida Statutes.
IV. TRAFFIC INFRACTIONS
Rule 6.330 Election to Attend Traffic School
(a) Unless a mandatory hearing is required, or the alleged offender appears at a hearing before an official, an alleged offender may elect to attend a driver improvement school pursuant to the provisions of section 318.14(9), Florida Statutes, within ten days of receiving the citation. Attendance at a driver improvement school in this manner shall not operate to waive the surcharges for excessive speed imposed by section 318.18(3), Florida Statutes, or the law enforcement education assessments under section 943.25(4) and (8), Florida Statutes. Any alleged offender electing to attend driver improvement school under section 318.14(9) will receive a withheld adjudication and not be assessed points. [Substantial Rewording]



Rule 6.360 Enlargement of Time
(a) When by these rules or by a notice given thereunder or by order of an official an act is required, or allowed to be done at or within a specified time, the official for good cause shown may, at any time, in his discretion (1) order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order or (2) upon motion made after the expiration of the specified period permit the act the be done when the failure to act was the result of excusable neglect; but it may not, except as provided by statute or elsewhere in these rules, extend the time for making a motion for a new hearing, or for taking an appeal.
(b) When an alleged offender elects to exercise the option of receiving a withheld adjudication pursuant to the provisions of Section 318.14(9), Florida Statutes, the clerk may allow the offender such additional time as may be reasonably necessary to fulfill the statutory requirements.
Rule 6.470 Costs
(a) In those cases where a hearing is held to determine whether a traffic infraction was committed, court costs up to twenty-five dollars may be assessed by the official against the offender in addition to the penalty imposed.
(b) Where no hearing is required or held and the offender admits the commission of the offense by forfeiting a bond, or paying the penalty or receiving a withheld adjudication pursuant to the provisions of section 318.14(9) Florida Statutes, the following costs may, if authorized by administrative order of the Chief Judge of the Circuit, be deducted from, or, in the case of section 318.14(9) elections, be added to, the penalty or costs by the traffic violations bureau or clerk’s office:
(1) Two dollars for all violations of pedestrian regulations under section 316.130 *544and violations of Chapter 316 by a bicyclist 14 years of age or under; [Substantial Rewording]
(2) Five Three dollars for all non-moving traffic infractions; and
(3) Seven Five dollars for all moving infractions.
(c) The assessments for law enforcement training established in section 943.25(4) and (8), Florida Statutes, shall be collected in addition to the civil penalty, or, in addition to the costs required under section 318.-14(9), Florida Statutes.
If an offender elects a driver improvement school as provided in Rule 6.330 of these Rules, the law enforcement education assessments shall be collected at the time the offender appears before the traffic violations bureau to make his or her election.
Rule 6.480 Deferred Payment of Penalty Imposed
(a) Upon motion of the offender or upon his own motion an official may allow a reasonable amount of time before requiring the payment of a penalty imposed. If payment is not made after such extension of extensions, such action will be considered a failure to comply for purposes of section 318.15, Florida Statutes.
(b) In relation to elections under the provisions of section 318.14(9), Florida Statutes, the clerk, under the authority of an administrative order, may allow a reasonable amount of time before requiring the payment of civil penalties or costs.
Rule 6.560 Conviction of Traffic Infraction
An admission or determination that a person has committed a traffic infraction shall constitute a conviction as that term is used in Chapter 322, Florida Statutes, and section 943.25(4) and (8), Florida Statutes, unless adjudication is withheld by an official in those cases in which withholding of adjudication is not otherwise prohibited by statute or rule of procedure. Elections under section 318.14(9), Florida Statutes, where adjudication is withheld, shall not constitute convictions, but shall involve the collections of assessments pursuant to section 943.25(4) and (8), Florida Statutes.